DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/27/21 was filed after the mailing date of the Non-Final Rejection on 5/27/21.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
The Amendment filed 10/27/21 has been accepted and entered.  Accordingly, Claims 1, 9, 17, and 24 have been amended.  
Claims 1-2 and 9-30 are pending in this application. 
In view of the amendment, the previous rejection to claims 1-2 and 9-30 under 35 U.S.C. §§ 102 and 103 is withdrawn.  


Allowable Subject Matter
Claims 1-2 and 9-30 are allowed. 
The following is an examiner’s statement of reasons for allowance: 
Applicants amendments, i.e., “wherein a MCS index the wireless device should use for determining the modulation format and transport block size is liven by adding 16 to the 4-bit value of the modulation and coding scheme field” (claims 1, 9, 17, 24) filed 10/27/21 have overcome the cited prior 

Ye et al. (U.S. Patent Application Publication No. 2020/0163156), which is directed to support of 64 QAM for efemtc PDSCH transmission; and teaches that 64 QAM is only supported in CE mode A; 64 QAM is only supported when there is no repetition for the PDSCH; when configured with PDSCH scheduling with support of 64 QAM, the UE can expect the MCS field in the DCI format 6-1A to have a length 5 bits; 1 bit FH flag can be jointly coded for existing 4 but MCS to provide an indication of a 5-bit MCS when the indicated PDSCH repetition number of 1; 
Mu et al. (U.S. Patent Application Publication No. 2019/0215810), which is directed to method for determining hybrid automatic repeat request process number, base station, and user equipment; and teaches that a frequency hopping field in the DCI indicates whether to transmit the PDSCH by frequency hopping becomes a redundant field and that the frequency hopping field is the most significant bit of the combined field; and
Matsumoto et al. (U.S. Patent Application Publication No. 2015/0071199), which is directed to mobile communication system and mobile communication method; and teaches that when MCS is 16QAM, “8” is selected as the bit precision and when MCS is 64QAM, “16” is selected as the bit precision (par [0122]).

None of these references, taken alone or in any reasonable combination, teach the claims as amended, “wherein a MCS index the wireless device should use for determining the modulation format and transport block size is liven by adding 16 to the 4-bit value of the modulation and coding scheme field” (claims 1, 9, 17, 24) in conjunction with other limitations recited in the claims, and thus the claims are allowed over the prior art of record. 




	
Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA E SONG whose telephone number is (571)270-3667. The examiner can normally be reached Monday-Friday: 8-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 5712727884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REBECCA E SONG/Primary Examiner, Art Unit 2414